        Case 8:20-mj-00750-DUTY Document 6 Filed 10/27/20 Page 1 of 1 Page ID #:35




                                                                                ocT2~~



                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
  UNITED STATES OF AMERICA,                                  casE rruMBEx
                                                 PLAINTIFF
                              v.                                     8:20-MJ-00750
  ALLEN GILTMAN,
                                                                ORDER OF TEMPORARY DETENTION
                                                                  PENDING HEARING PURSUANT
                                           DEFENDANT(S).             TO BAIL REFORM ACT


     Upon motion of Defendant                                        , IT 1S ORDERED that a detention hearing
is set for tvo~ember 3.2020                                          , at 1:00     ❑a.m./ Op.m. before the
Honorable Douglas F. McCormick                                       , in Courtroom loD

    Pending this hearing, the defendant shall be held in          by the United States Marshal or
                                                                              and produces the hearing.
                     (Other custodial officer)




Dated:     October 27, 2020
                                                 U.S.                  istrate Judge




                  ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66 00/97)                                                                                           Page ] of 1
